Title: To John Adams from Clarkson Crolius, 29 November 1819
From: Crolius, Clarkson
To: Adams, John


				
					Sir,
					New York Novr. 29. 1819
				
				By the direct1on of the Society of Tammany, or Columbian order, I do myself the honor of transmitting to you, by this days mail, the address of that society, on the Subjects of national economy and domestic Manufactury. The society as well as myself, feel highly gratified, should the sentiments it contains coincide with your own.I have the honor to be, with / the highest consideration of respect / Sir; yours obediently,
				
					Clarkson Crolius.
				
				
			